Case 1:18-cv-10933-RA Document 45-6 Filed 02/14/19 Page 1 of 2




          EXHIBIT F
FILED: NEW YORK COUNTY CLERK 12/17/2018 04:26 PM                                                                                                                             INDEX NO. 153776/2017
                  Case
NYSCEF DOC. NO. 105                  1:18-cv-10933-RA Document 45-6 Filed 02/14/19 Page 2 of 2NYSCEF: 12/17/2018
                                                                                    RECEIVED




            SUPREME                  COURT                OF THE           STATE             OF    NEW YORK
            COUNTY                 OF     NEW YORK                      : PART          32
            ----------                                                                                                            X


            MANUEL                 P. ASENSIO,



                                                                         Plaintiff,                                                             Index       No.      153776/2017


                                            -against-                                                                                           NOTICE             OF
                                                                                                                                                DISCONTINUANCE
            EMILIE            BOSAK,


                                                                         Defendant.
                                                             ---------------------------------------x




                            PLEASE                TAKE       NOTICE              that     pursuant            to N.Y.C.P.L.R.                 3217(a)(1),            Plaintiff


            Manuel          P. Asensio              by     his    attorney,           hereby        discontinues            the     above        entitled         action,        as


            against         Defendant              Emilie         Bosak,        without           prejudice         and    without            costs     to any       party       as


            against         the    other.          This     Notice         of   Discontinuance                  may       be filed       without         further        notice        with


            the   clerk       of the        Couirt.


            Dated:          New       York,         New          York
                            December                12,    2018




                                                                                                        L                   s     É Mitche            1 Cantor
                                                                                                                 exington           Avenue,            Suite      401
                                                                                                            ew York,         NY        10016

                                                                                                        (212)    679-7820
                                                                                                        Attorneys          for    Plaintiff


            To:      Alexandria              Lipton,         Esq.
                      192     Lexington               Avenue,           Suite     224
                     New          York,      NY           10016
                      Attorneys             for    Defendant




                                                                                                1 of 1
